                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF WISCONSIN


GABRIELLA SILER, a minor, by her mother
and guardian, Ikesha King, and ESTATE OF
AARON SILER, by Special Administrator, Lisa Cerna,

                     Plaintiffs,
  v.                                                     Case No.:17-CV-1324

CITY OF KENOSHA
and PAUL (PABLO) E. TORRES,

                 Defendants.
________________________________________________________________________

                STIPULATION AND ORDER FOR DISMISSAL
________________________________________________________________________

          A Partial Judgment in a Civil Case was granted to Paul (Pablo) Torres’ Summary

Judgment Motion (ECF #45) on April 12, 2019 (ECF #83).

          A Final Judgment was affirmed by the Seventh Circuit on April 29, 2020 (ECF

#37) with costs, in accordance with the decision of the court.

          In lieu of the defendants seeking costs, the parties have agreed to dismiss this case

against the City of Kenosha and Paul (Pablo) E. Torres without costs in exchange for the

plaintiffs waiving their right to appeal and/or further relief. Thus, all the above-captioned

parties, by their respective counsel, stipulate that all of plaintiffs’ claims may be

dismissed with prejudice, without further notice or hearing, and without costs to any

party.



L:\DOCS\008462\000060\STIP\3N81241.DOC
0707201529
                                                   1


              Case 2:17-cv-01324-PP Filed 07/07/20 Page 1 of 2 Document 97
          Dated: July 7th 2020           SAMSTER, KONKEL, & SAFRAN, S.C.


                                         By: Electronically signed by Jeffrey D. Patza
                                         Jerome A. Konkel
                                         State Bar No. 1000149
                                         Jeffrey D. Patza
                                         State Bar No. 1030512
                                         Attorneys for Plaintiffs

          Dated: July 7th 2020           GODIN GERAGHTY PUNTILLO CAMILLI,
                                         S.C.


                                         By: Electronically signed by Phillip R. Godin
                                         Phillip R. Godin
                                         State Bar No. 1018592
                                         Roberta N. Puntillo
                                         State Bar No. 1023189
                                         Attorneys for Plaintiffs


          Dated: July 7th 2020           STAFFORD ROSENBAUM LLP



                                         By: Electronically signed by Ted Waskowski
                                         Ted Waskowski
                                         State Bar Number 1003254
                                         Kyle W. Engelke
                                         State Bar Number 1088993
                                         Attorneys for Defendants




L:\DOCS\008462\000060\STIP\3N81241.DOC
0707201529                                 2

              Case 2:17-cv-01324-PP Filed 07/07/20 Page 2 of 2 Document 97
